JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplement filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed September 26, 2012, be affirmed. The district court properly concluded that it lacked subject matter jurisdiction to grant relief in matters currently pending in the United States District Court for the District of South Dakota. Cf. Celotex Corp. v. Edwards, 514 U.S. 300, 313, 115 S.Ct. 1493, 131 L.Ed.2d 403 (1995); Prentice v. U.S. District Court for the Eastern District of Michigan, 307 Fed.Appx. 460 (D.C.Cir.2008) (per curiam).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.